DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, these claimed features must be shown or the feature(s) canceled from the claim(s):  
Claim 16: “the hole is positioned at least partially in the optically active inner region”. While the instant specification sets forth 13 to be “an optically active inner region” and is “formed by the solar cells 12”, it can be seen in Figure 5 that no solar cell 12 is formed where the hole 17 is located. Additionally, Figure 6 shows that no solar cell is formed where hole 17 is located. Therefore, the drawings fail to show “the hole is positioned at least partially in the optically active inner region” as claimed.
	Claim 22: “the flat contact element contacts a layer section of the back electrode layer electrically connected to the conductor track, wherein the layer section is electrically isolated from the solar cells at least in the inner region”. Figure 5 shows separating line 27 surrounding first layer section 28 and 29 is designated the second layer section. However, it is best understood that layer sections 28 and 29 are not electrically isolated from each other at all because separating line 27 is only on three sides of the “indentation area 33”, where the flat contact element 24 can be seen to be contacting a layer section of the back electrode layer 4 that is electrically connected to the conductor track in the entire de-coating zone 30, such that 
	Claim 23: “at least in the inner region, the layer section of the back electrode layer is electrically separated from a remaining layer section of the back electrode layer by a separating line cutting through the back electrode layer”. As set forth previously, the separating line 27 in Figure 5 does not electrically separate between the layer sections 28 and 29 at all. Therefore, the drawings fail to show the claimed feature.
	Claim 30: “all layers of the layer structure are removed or not applied in the region of the end section or the intermediate section of the conductor track”, where claim 28 from which claim 30 depends upon sets forth the end section extends diagonally or at a right angle relative to the dimension of the substrate. All of the figures show at least the back electrode layer to be present where the end section of the conductor track is located, such as Figure 7, in which the specification states “end section 36” is shown but cannot be found in Figure 7. Only Figure 4 depicts an “end section” 26 where all layers of the layer structure are removed or not applied, but the end section is not extending diagonally or at a right angle relative to the dimension of the substrate as required by claim 28. Therefore, the drawings fail to show the claimed feature.
Claim 33: “all solar cells have an optically active area of the same size”. However, Figure 5 clearly shows that the leftmost three solar cells 12 (“A”) do not have the same optically active 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "an aligning extension of the hole" in in the last clause.  It is unclear what is meant by the limitation as no further details or explanation was provided as to how one is to determine an aligning extension of a hole. Clarification is requested.
Additionally, the claim recites the limitation “the tapping point on the conductor track” in the last clause, such that it is unclear which of the tapping points on which of the two conductor tracks is being referenced by the limitation. Clarification is requested.
Claim 16 further recites the limitation “the hole is positioned at least partially in the optically active inner region such that…at least one solar cell is divided into two solar sub-cells or has a shortened length” in the last clause. It is unclear how the hole can be positioned at least partially in the optically active region when the same area has at last one solar cell divided into two solar sub-cells or has a shortened length such that the area would not be considered to be an optically active inner region by one of ordinary skill in the art. An optically active inner region is generally understood by one of ordinary skill in the art to be an active region in which photovoltaic effect would occur, such that no photovoltaic effect would occur in an area that 
Claim 17 recites the limitation “the hole is arranged over a zone of the layer structure, in which zone all layers are removed or not applied up to at least the back electrode layer” in the last clause. However, claim 16 from which claim 17 depends upon recites the hole is positioned at least partially in the optically active inner region of the solar cells, such that it is unclear how the region can be an optically active inner region if all layers are removed or not applied up to at least the back electrode layer of the layer structure as recited. As set forth above, one of ordinary skill in the art would appreciate that an optically active region of a solar cell would include at least the absorber layer and electrodes, such that claim 17 defines the region as having nothing more than just the back electrode layer. Clarification is requested.
Claim 18 recites the limitation “the zone includes an indentation of the inner region”. As pointed out above, if the hole was set forth to be positioned at least partially in the optically active inner region in claim 16 from which claim 18 depends upon. It is unclear how the zone in which the hole is arranged over would be an indentation of the inner region, which implies it is not in the inner region as stated. Clarification is requested. 
Claim 20 recites the limitation "a contact stamp of the junction box" in line 2.  It is unclear what is required by the limitation as no further details or explanation was provided as to what “a contact stamp of the junction box” would be and it is not a known term in the art. Clarification is requested.
Claim 22 recites the limitation “a layer section of the back electrode layer” in line 2. It is unclear what is required by the limitation as a layer is inherently a layer section unless the 
Additionally, the claim recites the limitation “the layer section is electrically isolated from the solar cells at least in the inner region”. It is unclear how the conductor track would provide an electrical connection to the junction box and serve its purpose as a junction box if the back electrode layer electrically connected to the conductor track is electrically isolated from the solar cells as stated. Clarification is requested.
Claim 24 recites the limitation “the flat contact element is physically spaced apart from the conductor track”. However, claim 22 from which claim 24 depends upon recites the flat contact element contacts a layer section of the back electrode layer that is electrically isolated from the solar cells, such that it is unclear how electrical connection can be established, as set forth in claim 21, if it is electrically isolated and physically spaced apart from the conductor track. Clarification is requested.
Claim 29 recites the limitation “the end section or the intermediate section of the conductor track directly contacts a layer section of the back electrode layer electrically connected to the conductor track and the layer section is electrically isolated from the solar cells at least in the inner region”. However, it is unclear how the conductor track can establish an electrical connection with the solar cells and junction box if it is directly in contact with the back electrode layer that is electrically isolated from the solar cells as recited. Clarification is requested.
Claim 31 recites the limitation "the conductor track" in lines 2 and 3.  It is unclear which of the two conductor tracks set forth in claim 16 is being referenced by the limitation. Clarification is requested.
Claim 32 recites the limitation “the hole in the substrate…the associated conductor track” in line 2. There is insufficient antecedent basis for this limitation in the claim as not particular associated conductor track was previously recited or defined in the claims. It is noted that claim 16 from which claim 32 depends upon has only stated an electrical connection to be associated with each conductor track and makes no mentioning of more than one hole associated with each conductor track and has only recited a hole in the substrate. Appropriate correction and clarification are requested.
Claim 33 recites the limitation “all solar cells have an optically active area of the same size”. However, claim 16 from which claim 33 depends upon states that the hole results in at last one solar cell to be divided into two solar sub-cells or has a shortened length, such that it is unclear how they would all have an optically active area of the same size as claimed. As best understood by one of ordinary skill in the art, the solar cells cannot have the same optically active area if they are not the same size or is divided into multiple sub-cells. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21, 25-28, 30, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2013/0167898).
Regarding claim 16, Hong discloses a solar module (100), comprising: 
a flat substrate (500); and 
solar cells (210) connected in series ([0079]; see Figure 2) between two conductor tracks (outer lead wires OL1-1; [0101]) and arranged on a first side of the flat substrate (side facing away from the junction box 400; see Figure 5), 
the solar cells forming an optically active inner region (rectangular area where the solar cells are located; see Figures 1 and 5) surrounded by an optically inactive edge region (border outside of where the solar cells are located; see Figure 1), 
wherein a hole in the substrate (it is disclosed there are through holes in the substrate; [0128]), 
a junction box (400) on a second side of the substrate (side facing the junction box; see Figure 5), and 
an electrical connection (OL1-2, OL1-3, and OL1-4) between a tapping point on the conductor track (where OL1-2 is connected to OL1-1; [0120]) and a connection point of the 
wherein the hole is positioned at least partially in the optically active inner region (see Figure 5, where the junction box and subsequently, the through holes are positioned in the optically active inner region) such that i) the tapping point on the conductor track is situated outside an aligning extension of the hole (where OL1-2 is connected to OL1-1 is not near the location of the junction box; see Figure 5) and ii) at least one solar cell is divided into two solar sub- cells or has a shortened length (see Figures 1 and 5 where strings S3 and S4 are both one solar cell less than the other strings where the hole/junction box would be located).
	Regarding claim 17, Hong discloses all the claim limitations as set forth above, and further discloses a layer structure applied on the substrate (the solar cells in strings S2 and S5 are on the substrate and have a layer structure as shown in Figure 4; see Figure 5), the layer structure comprising a back electrode layer (220), a front electrode layer (214), and an absorber layer (211) arranged between the back and the front electrode layer (see Figure 4), wherein the hole is arranged over a zone of the layer structure (see Figure 5), in which zone all layers are removed or not applied up to at least the back electrode layer (only the interconnector 220 is located where the hole/junction box is located as shown in Figure 5).
Regarding claim 18, Hong discloses all the claim limitations as set forth above, and further discloses the zone includes an indentation of the inner region (where strings S3 and S4 have one less solar cell; see Figures 1 and 5).
Regarding claims 19 and 21, Hong discloses all the claim limitations as set forth above, and further discloses the electrical connection has a flat contact element electrically connected 
Regarding claim 20, Hong discloses all the claim limitations as set forth above, and further discloses the flat contact element is electrically contacted by a contact stamp of the junction box pushing through the hole (the wiring would be electrically connected to a junction box connection in order for the junction box to perform its intended function).
Regarding claim 25, Hong discloses all the claim limitations as set forth above, and further discloses the flat contact element is in physical contact with the conductor track (as set forth above; see Figure 5).
Regarding claim 26, Hong discloses all the claim limitations as set forth above, and further discloses the flat contact element overlaps the conductor track (see Figure 5).
Regarding claims 27 and 28, Hong discloses all the claim limitations as set forth above, and further discloses the conductor track extends along a dimension of the substrate (length wise; see Figure 5), and wherein the electrical connection comprises an end section extending diagonally or at a right angle relative to the dimension of the substrate (OL1-2; see Figure 5) or an intermediate section of the conductor track, routed through the hole on the second side of the substrate.
Regarding claim 30, Hong discloses all the claim limitations as set forth above, and further discloses all layers of the layer structure are removed or not applied in the region of the end section or the intermediate section of the conductor track (as set forth above in claim 17).
Regarding claim 33, Hong discloses all the claim limitations as set forth above, and further discloses all solar cells have an optically active area of the same size (see Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.